Mr. Justice Harris delivered the opinion of the court. 2. Railboads, § 516*—what duty owed to person on premises for purpose of unloading car. A railroad company owes a person who is lawfully alongside its track for the purpose of unloading a car, the duty to not wantonly or wilfully or negligently injure him. 3. Railboads, § 528*—when failure to signal not an element of wantonness. The failure to give warning of the approach of an engine by the sounding of the bell and blowing of the whistle is of no weight in determining the question of wantonness in injuring a person lawfully alongside the tracks for the purpose of unloading a car, where the railroad company owes no duty to such person to give such warning. 4. Railboads, § 528*—when failure to warn may he considered a question of due care. The failure to give a warning as to the approach of an engine to one lawfully alongside a railroad track for the purpose of unloading a car is of weight in determining the question of reasonable care upon the part of the railroad company only when the failure to give such warning contributes to the injury. 5. Railboads, § 527*—when evidence insufficient to show negligent operation. Evidence in an action against a railroad company for personal injuries sustained as a result of an engine of defendant knocking plaintiff’s horse against him while he was lawfully engaged in unloading a car on a side track, held insufficient to sustain a finding that the employees of defendant were guilty of negligence in the operation of the engine.